Name: Commission Regulation (EEC) No 1046/84 of 11 April 1984 on the supply of common wheat to Sri Lanka as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 4. 84 Official Journal of the European Communities No L 102/23 COMMISSION REGULATION (EEC) No 1046/84 of 11 April 1984 on the supply of common wheat to Sri Lanka as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), as amended by Regulation (EEC) No 3331 /82 (4), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 1992/83 of 11 July 1983 laying down the implement ­ ing rules for 1983 for Regulation (EEC) No 3331 /82 concerning food-aid policy and food-aid manage ­ ment (*), Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (*), as last amended by Regulation (EEC) No 2543/73 Q, and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas, on 21 December 1983 , the Commission of the European Communities decided to grant, under Community measures, various quantities of cereals to certain non-member countries and beneficiary organi ­ zations ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (8), as last amended by Regulation (EEC) No 3323/81 (9) ; whereas it is necessary to specify, for the purposes of the Community measures envisaged, the characteristics of the products to be supplied and the supply conditions ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The intervention agency specified in Annex I hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regu ­ lation (EEC) No 1974/80 and with the conditions laid down in Annex I hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 April 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 164, 14 . 6 . 1982, p. 1 . 0 OJ No L 281 , 1 . 11 . 1975, p. 89 . (4) OJ No L 352, 14 . 12. 1982, p. 1 . 0 OJ No L 196, 20 . 7 . 1983 , p. 1 . 0 OJ No 106, 30 . 10 . 1962, p . 2553/62. f) OJ No L 263 , 19 . 9 . 1973 , p. 1 . (8) OJ No L 192, 26 . 7 . 1980, p . 11 . (') OJ No L 334, 21 . 11 . 1981 , p . 27 . No L 102/24 Official Journal of the European Communities 14. 4 . 84 ANNEX I 1 . Programme : 1983 2 . Recipient : Sri Lanka 3 . Place or country of destination : Trincomalee 4 . Product to be mobilized : common wheat 5 . Total quantity : 30 000 tonnes 6 . Number of lots : one 7 . Intervention agency responsible for conducting the procedure : Office national interprofessionnel des cÃ ©rÃ ©ales (ONIC), 21 , avenue Bosquet, F-Paris 7' (telex OFIBLE 270 807 F) 8 . Method of mobilizing the product : intervention 9 . Characteristics of the goods : the common wheat must be of fair and sound merchantable quality and correspond at least to the minimum bread-making quality required for intervention (humidity : 1 3,4 %) 10 . Packaging : in bulk 11 . Port of shipment : a Community port 1 2 . Delivery stage : cif 13 . Port of landing : Trincomalee 14 . Procedure to be applied in order to determine supply costs : tendering 1 5 . Deadline for the submission of tenders : 1 2 noon on 26 April 1984 16 . Shipment period : 1 to 30 June 1984 17 . Security : 6 ECU per tonne 4 . 4 . 84 Official Journal of the European Communities No L 102/25 BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij MÃ ¦ngde (t) Menge (t) Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonnage Tonnellaggio Hoeveelheid (t) Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats 1 8 500 t 2 000 t 1 950 t 800 t 1 300 t 2 600 t 650 t 1 000 t 2 000 t 2 500 t 1 500 t 1 000 t 1 700 t 2 500 t Union du Cher 65, avenue de Lattre De Tassigny 18028 Bourges Cedex Union du Cher 65, avenue de Lattre De Tassigny 18028 Bourges Cedex SCA Mareuil-sur-Arnon Mareuil 18290 Charost SCA Charost ( 18) 18290 Charost Agri-Cher route de la CharitÃ © 18028 Bourges Cedex Agri-Cher route de la CharitÃ © 18028 Bourges Cedex Ã tablissements Ourtal 25, rue de l'Ancienne gare 18340 Levet Agri-Indre 33 , avenue de la Gare 38002 ChÃ ¢teauroux Cedex CFPEI 1 , boulevard des Marins 36006 ChÃ ¢teauroux Cedex CFPEI 1 , boulevard des Marins 36006 ChÃ ¢teauroux Cedex CFPEI 1 , boulevard des Marins 36006 ChÃ ¢teauroux Cedex CFPEI 1 , boulevard des Marins 36006 ChÃ ¢teauroux Cedex Anciens Ã ©tablissements Petit 264, rue du 3e RAC boÃ ®te postale 352 36007 ChÃ ¢teauroux Cedex Anciens Ã ©tablissements Petit 264, rue du 3' RAC boÃ ®te postale 352 36007 ChÃ ¢teauroux Cedex Torteron Jouet-sur-l'Aubois (18) Saint-Satur ( 18) Mareuil ( 18) Saint-Arnon Charost ( 18) Avord ( 18) (silo Agri-Cher) Saint-Just ( 18) (silo Agri-Cher de Chambon-Saint-Just) Levet ( 18) Argy (36) Saint-Aoustrille (36) Clery Issoudun (36) Chatillon-sur-Indre (36) Lucay-le- Libre (36) ChÃ ¢teauroux (36) SICA Indre-et-Cher (36) Issoudun